Title: To George Washington from Louis Frondeville, 15 May 1783
From: Frondeville, Louis
To: Washington, George


                  
                     
                        Monsieur
                        rouën le 15 mai 1783
                     
                     Monsieur Lambert mon parent parti de france l’hiver dernier avec le desir de servir les etats unis sous vos ordres a du se presenter à vous avec des lettres de Monsieur le marquis de la fayette qui le recomendoient à vos bontès: j’ai lieu d’esperer que vous aurez bien voulu les luy accorder et qu’il sert à present les etats unis dans L’armée que vous comender: je n’ai point recu des ses nouvelles depuis son depart et j’en suis d’autant plus inquiet que desirant qu’il serve honorablement votre paÿis, je ne savois coment luy faire passer L’argent d’ont il peut avoir besoin: Monsieur Limonsin negocient au havre et consul des etats unis m’a promis de luy faire toucher une somme de cinq cents livres pour Monsieur le surintendant des finances des etats unis; desirant instruire Monsieur Lambert de L’envoy que je luy fais de cette somme, et ne sachant precisement ou il est, j’ai L’honneur de vous ecrire, Monsieur, pour vous supplier de luy faire remettre la lettre à son adresse que je joins à celle-cy: si j’encrai le desir qu’il montrait en partant de servir sous vos ordres pour la libertè de L’amerique, j’espere que vous en avez satisfait et qu’il repondra aux bontès que Monsieur le marquis de la fayette a sollicitès de vous en sa faveur:  si j’etois assez heureux, Monsieur, pour que L’interêt que je prends à luy fasse de quelque considerâtion auprès de vous, je vous suplirais de luy accorder votre bien veillance, estimant que le plus grand bonheur qu’il puisse jamais avoir est de meriter L’estime et les bontés d’un general tel que vous qui fait la gloire de sa patrie: je vous supplie de nouveau, Monsieur, de vouloir bien luy faire parvenir cette lettre qui est pour luy d’une grande importance puisqu’elle luy annonce des secours dans une paÿi s ou il n’a d’autre ressource que le desir de le bien servir: je suis avec un respect infini Monsieur Votre très humble et très obeissant serviteur
                     
                        frondeville president du parlement
                        de normandie
                     
                  
                  Translation
                     SirMr Lambert a relation of mine who left france last Winter with the desire of serving the United States under your Orders has doubtless presented himself to you with the Letters of recommendation he was honored with from the Marquis de layfayette I have reason to think that you have been pleased to grant him your favor and that he is at present serving under your Command in the Army of the United States—I have heard nothing from him since his departure and I am the more uneasy at this as I am at a loss how to transmit the money necessary to enable him to serve with Credit Mr Limonsin Merchant at Havre and Consul of the United States has promised me to transmit him thro’ the Superintendent of finance five hundred livres.
                     Desiring to inform Mr Lambert of the remittance and not knowing how to address to him I have the honor to request you Sir, to convey to him the enclosed letter If I may judge from the great desire he shewed to serve under you for the liberty of America—I hope you will be satisfied with his Conduct and that he will prove himself worthy the favors which the Marquis de la fayette solicited from you in his favor—If I was so happy Sir, as that the Interest I take in what concerns him could have any weight with you I would request you to extend your goodness towards him—esteeming it the greatest honor he can have to merit the esteem of a general who is the glory of his Country.
                     I again request of you Sir to convey to him the inclosed Letter which is of importance to him as it announces to him a succour which he must be in want of in a Country where he has no resource.  I am with infinite respect &c.
                     
                        frondeville President of the Parliament
                        of Normandy
                     
                  
               